DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 2 April 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10982596, 10916912 and 10895202 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Jeffery Whittle on February 10, 2022.
The application has been amended as follows:
Claim 1 has been amended as follows:
1. A method of positioning a direct drive unit (DDU) housed in an enclosure for removal from the enclosure, the DDU including a gearbox and a turbine engine connected to the gearbox for driving a driveshaft connected to a pump for use in hydraulic fracturing operations, the DDU housed in the enclosure defining a DDU positioner assembly including a platform configured to connect to a support of one or more of the gearbox and the turbine engine when positioned 
detaching one or more fasteners to an unfastened [positioned] position to allow movement of the platform relative to the enclosure base; 
operating one or more actuators to move the platform relative to the enclosure base; inserting portions of a lift mechanism into one or more lift openings by a lifting mechanism; and
lifting the platform with the one or more lift openings to thereby remove the DDU from the DDU positioner assembly.
Claim 2 has been amended as follows:
The method as defined in Claim 1, wherein the DDU positioner assembly further includes one or more drive fasteners in contact with the platform, the one or more drive fasteners being operable to initiate sliding movement of the platform along the enclosure base to position the lift openings for access by the lifting mechanism, wherein the platform comprises an upper surface supporting one or more of the gearbox and the turbine engine and a lower surface in moveable engagement with the enclosure base, and wherein the one or more drive fasteners are operatively connected to one of [the] ends of the platform, and the method further comprises sliding the platform for movement in a longitudinal direction.
Claim 4 has been amended as follows:
A direct drive unit (DDU) positioner assembly for positioning a DDU housed in an enclosure for removal from the enclosure, the DDU including a gearbox and a turbine engine connected to the gearbox for driving a driveshaft connected to a pump for use in hydraulic 
a platform configured to connect to a support of the gearbox when positioned adjacent thereto and mount on the enclosure base, the enclosure base having the one or more lubrication grooves for facilitating movement of the platform relative to the enclosure base; and 
a lubricator to convey lubricant to the one or more lubrication grooves, and the platform being configured to be fixedly attached to the enclosure base by a plurality fasteners during operation of the DDU and in moveable engagement with the enclosure base upon removal of the plurality of fasteners, upon removal of the plurality of fasteners from the enclosure base, the platform being moveable on the enclosure base in a direction of the one or more lubrication grooves.
Claim 5 has been amended as follows:
The DDU positioner assembly as defined in Claim 4, further comprising one or more lift openings for access by a lifting mechanism, the one or more lift openings being offset from a centerline of the gearbox when the platform is connected to the enclosure base, wherein the one or more lift openings comprise a first lift opening and a second lift opening, the first lift opening being spaced apart from the centerline of the gearbox by a first distance, the second lift opening being spaced apart from [the] a centerline of the gearbox by a second distance, the second distance being greater than the first distance, and wherein the second lift opening is positioned closer to the turbine engine than the first lift opening.
Claim 6 has been amended as follows:
The DDU positioner assembly of Claim 5, further comprising one or more drive fasteners in contact with the platform, the one or more drive fasteners being operable to initiate sliding enclosure base, two sides, and two ends, the one or more lift openings extending in a lateral direction through the two sides of the platform, and wherein the one or more drive fasteners are operatively connected to one of the ends of the platform and are operable to initiate the sliding movement of the platform in a longitudinal direction.
Claim 8 has been amended as follows:
The DDU positioner assembly of Claim 5, further comprising one or more actuators operatively connected to the platform, the one or more actuators being operable to initiate sliding movement of the platform along the enclosure base to position the one or more lift openings for access by the lifting mechanism, wherein the platform includes an upper surface supporting the gearbox, a lower surface in moveable engagement with the enclosure base, two sides, and two ends, the one or more lift openings extending in a lateral direction through the two sides of the platform, and wherein the one or more actuator is operatively connected to one of the ends of the platform and is operable to initiate movement of the enclosure base in a longitudinal direction.
Claim 9 has been amended as follows:
A direct drive unit (DDU) positioner assembly for positioning a DDU housed in an enclosure for removal from the enclosure, the DDU including a gearbox and a turbine engine connected to the gearbox for driving a driveshaft connected to a pump for use in hydraulic fracturing operations, the enclosure having an enclosure base, the DDU positioner assembly comprising: 
be fixedly attached to the enclosure base by a plurality fasteners during operation of the DDU and being configured in moveable engagement with the enclosure base upon removal of the plurality of fasteners; 
a lubricator to convey lubricant to facilitate enhanced movement of the platform relative to the enclosure base; and 
one or more actuators operatively connected to the platform, the one or more actuators being operable to initiate movement of the platform along the enclosure base to position one or more lift openings for access by a lifting mechanism, 
the platform also includes an upper surface supporting the gearbox and a lower surface in moveable engagement with the base, the one or more lift openings extending in a lateral direction through [the] sides of the platform, and the one or more actuators being operatively connected to the platform and being operable to initiate movement of the enclosure base in a longitudinal direction.
Allowable Subject Matter
Claims 1-12 are allowed.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Prior art does not teach in combination with the other limitations of the independent claims lubricating grooves that facilitate sliding movement of the platform relative to the enclosure base.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID OLYNICK whose telephone number is (571)272-2355.  The examiner can normally be reached on M-F: 7:30 am-5 pm (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E. Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 
/D.P.O./Examiner, Art Unit 3741      

/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741